Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicants’ election, without traverse of Group I (claims 1-10) in the reply, filed on 11/09/2021 is acknowledged. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2021.

Claim interpretation
(1) In regards to the “A high throughput deposition apparatus” of claim 1,
The “high throughput” is a relative term, which may be differently interpreted depending on what a base throughput is.
Claim merely recites “high throughput”, thus when an apparatus of a prior art is capable of processing at least two or more substrates, it will be considered meeting the limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “wherein the vacuum chamber further comprises a third processing chamber; and a second differential pumping chamber between the first processing chamber and the second processing chamber, wherein the web transport mechanism is further configured to move the plurality of workpiece webs through the third processing chamber and the second differential pumping chamber” of Claim 10 is not clear.
First, Claim 10 is dependent from Claim 1 but claim 1 does not recite the “second processing chamber”. Does the “third processing chamber” means a second processing chamber?
Second, the claim recites “a second differential pumping chamber between the first processing chamber and the second processing chamber”. Does the applicants’ apparatus require a first differential pumping chamber and a second differential pumping chamber? Or does the cited second differential pumping chamber means a first differential pumping chamber?
 For the purpose of examination, it will be examined inclusive of “wherein the vacuum chamber further comprises a second processing chamber; and a first differential pumping chamber between the first processing chamber and the second processing chamber, wherein the web transport mechanism is further configured to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (US 20110126902, hereafter ‘902).
Regarding to Claim 1, ‘902 teaches:
An apparatus for manufacturing a thin film (title, note Fig. 3 shows the film formation apparatus 20 process four substrates, thus the film formation apparatus 20 is a high throughput apparatus, the claimed “A high throughput deposition apparatus”);
A single film formation chamber 23 (power generation layer formation unit) to form a single vacuum tank (Fig. 3, [0069], the claimed “comprising: a vacuum chamber comprising a first processing chamber”);

The conveying paths (first lane to fourth lane) of the metal substrates S for the four roll pairs are parallel to one another ([0070], the claimed “and a web transport mechanism configured to move a plurality of workpiece webs each passing by at least one of the plurality of elongated deposition sources in the first processing chamber, wherein the plurality of workpiece webs are parallel to each other and are configured to receive the deposition material in the first process chamber”).

Regarding to Claims 2-3,
‘902 teaches a film formation apparatus 20 includes an unwinding chamber (LC21), which accommodates four unwinding rolls R1, a winding chamber (UC22), which accommodates four winding rolls R2, and single roller pair is formed by two rolls facing toward each other at opposite sides of the film formation chamber 23 ([0069], the claimed “wherein the web transport mechanism comprises unwind reels and rollers configured to feed the plurality of workpiece webs, and rewind reels and rollers 

Regarding to Claim 4,
‘902 teaches Each high frequency electrode 32 is connected to a gas supply unit 34, which supplies the film formation gas (Fig. 6, [0078]), and film formation gas is ejected from the open part of the film formation gas supply portion in each recess. This homogeneously and stably generates high-density plasma in the plane of the high frequency electrode 32 and efficiently decomposes the film formation gas ([0013], the claimed “wherein the elongated deposition sources are plasma sources”).

Regarding to Claim 6,
Fig. 6 of ‘902 shows the electrodes are parallel (the claimed “wherein the elongated deposition sources are substantially parallel to each other”).

Regarding to Claim 8,
‘902 teaches when the power generation layer 12 has a triple-structure (pin/pin/pin), as shown in FIG. 4, the film formation compartment 23A closest to LC21 is associated with an n1 layer, which is the lowermost semiconductor layer. The film formation compartments 23A from thereon in the conveying direction are sequentially .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘902 in view of Hu et al. (US 5433786, hereafter ‘786).
Regarding to Claim 5,
‘902 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 5: wherein at least one of the elongated deposition sources further comprises one or more magnets configured to confine the plasma.

‘786 is analogous art in the field of apparatus for deposition (title). ‘786 teaches the electrode 21 comprises a magnetron shower head configuration so that the gaseous reactants flow directly through a magnetic field 50 prior to forming the reactive plasma in the interior of the reactor 10. Thus, the magnetic field is contained in a zone which is directly adjacent to the zone where the plasma is formed (lines 22-28 of col. 3).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added magnets, into the electrode .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘902 in view of Wang et al. (US 20140326182, hereafter ‘182).
Regarding to Claim 7,
‘902 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 7: wherein the plurality of workpiece webs are moved by the transport mechanism in a substantially vertical direction.

‘182 is analogous art in the field of substrate processing apparatus (title). ‘182 teaches In regions of thin film deposition, the transport orientation of the web substrate 220 is substantially vertical in order to minimize particulate forming or collection on coated thin film. The vertical orientation for the web also enables easy expandability if more space is needed to mount more deposition sources, in which case one just needs to design and "stretch" the vacuum chamber 210 taller without increasing the footprint of the chamber 210, hence to save valuable manufacturing floor ([0026]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the arrangement of the apparatus of ‘920, such that the transport orientation of the web substrate is substantially vertical, for the purpose of minimizing particulate forming or collection on coated thin film and also enabling easy expandability if more space is needed.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘902 in view of Stowell, JR. et al. (US 20140318452, hereafter ‘452).
Regarding to Claims 9-10,
As discussed in the claim 8 rejection above, ‘902 teaches plural processing chambers.

‘902 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 9: further comprising: a first differential pumping chamber between the first processing chamber and the second processing chamber, wherein the web transport mechanism is further configured to move the plurality of workpiece webs through the first differential pumping chamber.
Claim 10: wherein the vacuum chamber further comprises a third processing chamber; and a second differential pumping chamber between the first processing chamber and the second processing chamber, wherein the web transport mechanism is further configured to move the plurality of workpiece webs through the third processing chamber and the second differential pumping chamber.

‘452 is analogous art in the field of coating system (abstract). ‘452 teaches the web 120B may pass through a differential pumped isolation module 108B. A vacuum pump 124B may be used to keep the differential pumped isolation module at a set 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added differential pumped isolation module between the processing chambers, for the purpose of preventing contamination by allowing substantially no cross contamination of gases between the plurality of deposition spaces, while allowing free movement of a substrate support member (e.g., substrate web).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/AIDEN LEE/             Primary Examiner, Art Unit 1718